COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER ON MOTION

Cause number:             01-13-00632-CR
Style:                    Israel Castillo
                          v The State of Texas
Date motion filed*:       February 25, 2014
Type of motion:           Motion for extension of time to file reporter’s record
Party filing motion:      Court reporter
Document to be filed:     Reporter’s record

If motion to extend time:
       Original due date:                    October 30, 2013
       Number of extensions granted:             1         Current Due date: February 14, 2014
       Date Requested:                       March 25, 2014

Ordered that motion is:

             Granted
              If document is to be filed, document due:
                      No further extensions of time will be granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         The record was originally due on October 30, 2013. On January 28, 2014, we
         granted the reporter’s request for extension and informed the reporter that no
         further extensions would be granted. Accordingly, the motion is denied. If the
         record is not filed within 10 days of the date of this order, we may require
         the court reporter to appear and show cause why the record has not been filed.

Judge's signature: /s/ Sherry Radack
                                              for the Court
Panel consists of ____________________________________________

Date: March 4, 2014
November 7, 2008 Revision